Case: 18-20511     Document: 00516101680         Page: 1     Date Filed: 11/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               November 19, 2021
                                  No. 18-20511                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Toya Gibson,

                                                           Plaintiff—Appellant,

                                       versus

   Wayfair, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:17-CV-2059


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Pro se Toya Gibson appeals the district court’s grant of summary
   judgment against Wayfair, Incorporated (Wayfair). Gibson sought damages
   based on Wayfair’s alleged violation of the Americans with Disabilities Act
   (ADA), Title VII of the Civil Rights Act of 1964, and the Genetic Information


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-20511      Document: 00516101680           Page: 2   Date Filed: 11/19/2021




                                     No. 18-20511


   Nondiscrimination Act (GINA) of 2008. The district court granted summary
   judgment for Wayfair, whose summary judgment evidence showed that it
   terminated Gibson when she accumulated more than ten (10) attendance
   points in violation of its no-fault attendance policy.
          We review the district court’s grant of summary judgment de novo.
   EEOC v. LHC Grp., 773 F.3d 688, 694 (5th Cir. 2014). “Summary judgment
   is appropriate if ‘the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.’” Id.
   (quoting Fed. R. Civ. P. 56(a)). We must “draw all reasonable inferences
   in favor of the nonmoving party.” Id. (internal quotation marks and citation
   omitted).
          Gibson contends that because a dental problem interfered with her
   ability to speak and speaking was necessary for her to perform her job, the
   ADA required Wayfair to accommodate absences related to her dental
   problem and that Wayfair could not assess attendance points for them. The
   “burden-shifting analysis” set forth in McDonnell Douglas Corp. v. Green, 411
   U.S. 792, 802 (1973), requires that Gibson first establish “a prima facie case
   of discrimination.” LHC Grp., 773 F.3d at 694. Even if Gibson had a
   disability for purposes of the ADA, the summary judgment evidence fails to
   show that Wayfair treated her adversely on account of her dental problem.
   See id. at 695, 697. In other words, the record is devoid of evidence that
   Gibson’s termination was based on any discriminatory animus against her
   because she could not speak. See Kitchen v. BASF, 952 F.3d 247, 253 (5th
   Cir. 2020).    Nor does Gibson make a prima facie case for failure to
   accommodate her, as the summary judgment evidence showed that Gibson’s
   purported disability was not known to Wayfair. See Credeur v. Louisiana
   Through Office of Attorney Gen., 860 F.3d 785, 792 (5th Cir. 2017).




                                          2
Case: 18-20511       Document: 00516101680         Page: 3   Date Filed: 11/19/2021




                                    No. 18-20511


          Gibson also argues that Wayfair discriminated against her based on
   her Christian-based favorable treatment of customers who returned
   merchandise. Here, too, we apply the “McDonnell Douglas burden-shifting
   framework” under which Gibson “must first establish a prima facie case of
   discrimination.” Heggemeier v. Caldwell Cty., 826 F.3d 861, 867 (5th
   Cir. 2016).
          To make a prima facie case, Gibson was required to, among other
   things, show that she “was replaced by someone outside [her] protected
   group or was treated less favorably than other similarly situated employees
   outside the protected group.” Morris v. Town of Independence, 827 F.3d 396,
   400 (5th Cir. 2016) (internal quotation marks and citation omitted).
   Although Gibson argues that another employee received favorable treatment
   with respect to being granted absences, Gibson has not provided evidence
   that the employee was not a Christian or that the employee was similarly
   situated to Gibson. See Heggemeier, 826 F.3d at 868. Further, Wayfair’s
   summary judgment evidence showed it terminated at least seven other
   employees at the Texas call center for accumulating more than 10 attendance
   points. See id.
          Gibson argues that Wayfair unlawfully discriminated against her by
   creating a hostile work environment after it learned that her father had a
   stroke and her mother was mentally ill. Under GINA, an employer is
   prohibited from discriminating or taking adverse actions against an employee
   “because of genetic information with respect to the employee.” 42 U.S.C.
   §§ 2000ff–1(a)(1); Ortiz v. City of San Antonio Fire Dep’t, 806 F.3d 822, 826
   (5th Cir. 2015). Gibson points to no evidence to overcome the district court’s
   determination that she failed to exhaust her administrative remedies as to her
   claim relating to her father’s medical condition. See 42 U.S.C. § 2000ff–
   6(a)(1); Taylor v. Books A Million, 296 F.3d 376, 378-79 (5th Cir. 2002).
   Moreover, Gibson came forward with no evidence that Wayfair



                                         3
Case: 18-20511        Document: 00516101680        Page: 4   Date Filed: 11/19/2021




                                    No. 18-20511


   discriminated against her based on her genetic information as it related to her
   mother’s mental health. See Ortiz, 806 F.3d at 826-27.
          Gibson’s contention that the district court’s comments at the initial
   hearing reflected judicial bias against poverty and Christianity is unavailing.
   The district court’s comments, in context, do not show that it “display[ed]
   a deep-seated favoritism or antagonism that would make fair judgment
   impossible.” Liteky v. United States, 510 U.S. 540, 555 (1994).           Also
   unavailing is Gibson’s argument that the district court was required to fund
   expert witnesses and a stenographer. See Pedraza v. Jones, 71 F.3d 194, 196
   (5th Cir. 1995).
          Gibson has not presented any triable issues of material fact nor has she
   shown that the district court was unable to make a fair judgment regarding
   her case. We AFFIRM the district court’s grant of summary judgment.




                                         4